Ross, J.:
The Court below properly granted a nonsuit as to the defendant Hayward, because the proof on the part of the plaintiff showed that Hayward was not a partner at the time of the commencement of the action, nor at any time when the transactions occurred of which an accounting is demanded; and because the interest of Hayward in the premises had its inception prior to June 11,1878, after which time it was that the agreement was made out of which plaintiff’s claim for an accounting arises, and to which agreement Hayward was neither a party nor privy.
Judgment and order affirmed.
Myrick and McKinstry, JJ., concurred.